Citation Nr: 1023083	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer, to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from July 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2006 by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part, 
denied service connection for skin cancer and hypertension 
claimed as a result of exposure to herbicides.

In March 2009, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The development has been completed, and the 
case is before the Board for final review.

In May 2010, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in May 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran served in the United States Army, and 
performed active duty in the Republic of Vietnam; therefore, 
exposure to an herbicide agent is presumed.

3.  The Veteran is not shown to have any current skin 
disorder.

4.  Chronic hypertension was not shown in service and was 
first identified over 32 years after separation from service.

CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  Hypertension was not incurred in or aggravated by 
military service, nor may service incurrence of hypertension 
be presumed, to include as due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
skin cancer and hypertension was received in October 2005.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Huntington RO in correspondence dated in November 
2005 and March 2006.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in May 2010.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, records from his service 
personnel file, and private and VA treatment records have 
been obtained and associated with his claims file.  

The Veteran was not been provided with a VA examination to 
assess the current nature and etiology of his claimed skin or 
hypertension disorders on appeal.  However, VA need not 
conduct an examination with respect to the claims on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2009).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case, as there is no competent evidence of any current skin 
disorder, including any skin disorder manifested during an 
applicable presumptive period.  In addition, there is no 
competent evidence of any findings suggestive of hypertension 
during military service or any findings of a chronic 
hypertension disability for more than 32 years after 
separation from service.  Therefore, VA examinations to 
evaluate the Veteran's claimed skin and hypertension 
disorders are not warranted.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309.

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, note 
following Diagnostic Code 7101 (2009).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2009).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed skin cancer and 
hypertension as a result of herbicide exposure during active 
military service.  

Service personnel records confirm that he served in the 
United States Marine Corps in the Republic of Vietnam from 
April 1970 to April 1971 as a mortar man.  Therefore, 
exposure to herbicides is presumed.

In an enlistment report of medical history dated in June 
1969, the Veteran checked "yes" to a history of skin 
diseases.  A corresponding medical examination report listed 
normal clinical evaluation of the skin and blood pressure 
measured as 138/80.  A service treatment note dated in 
October 1970 showed that the Veteran was treated for a 
furuncle in his right armpit.  A separation examination 
report dated in March 1971 listed a skin abnormality, 
ichthyosis, and blood pressure was reported as 140/94.

Post-service VA inpatient treatment records dated from March 
to April 1975 showed that the Veteran was admitted with 
complaints of a generalized skin rash and joint stiffness for 
the past four days.  The diagnosis was allergic dermatitis.

In a VA Agent Orange examination report dated in January 
1987, the Veteran complained of numbness of his hands and 
feet and slowness of memory for 10 years.  Examination of the 
skin was reported as unremarkable, and blood pressure was 
reported as 130/96.

Private treatment records from M. W., M.D. dated from 
September 1996 to July 1999 contained no complaints or 
findings related to skin or blood pressure.  The Veteran 
denied any high blood pressure in September 1996.

In a private treatment record from Raleigh Boone Medical 
Center dated in April 1999, blood pressure was reported as 
140/102.  The Veteran returned to the clinic for follow-up in 
June 1999.  He reported that he had decreased salt in his 
diet since April.  Blood pressure was measured as 108/70, and 
the assessment was hypertension on one occasion with no 
treatment necessary.

A private examination report dated in November 1999 from Dr. 
D. F. contained findings of two papules on the Veteran's face 
and a family history that reported skin cancer in both 
[parents].  

Private treatment records from Morad Hughes Health Center 
dated from January 2004 to April 2010 showed that in January 
2004 he reported a family history of hypertension among both 
parents and both maternal grandparents, blood pressure was 
reported as 150/94, and the assessment was hypertension.  The 
additional records showed ongoing medical treatment for 
hypertension since January 2004 and included no complaints or 
findings of diabetes, including on examination in April 2010.  
The records also included unremarkable or normal examination 
findings of the skin, including on examination in April 2010.  

Skin Disorder, Claimed as Skin Cancer

Exposure to herbicides is conceded in this case.  Assuming 
that the Veteran served in Vietnam until March 1971 as shown 
by service personnel records, chloracne or other acneform 
disease consistent with chloracne must have become manifest 
to a degree of 10 percent or more by March 1972 (within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military service).  See 38 
C.F.R. § 3.307(a)(6)(ii) (2009).  In this case, the evidence 
of record does not reflect that the Veteran has been 
diagnosed with any skin disability that is classified as one 
of the enumerated diseases associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  Consequently, the Veteran's 
claim for service connection for a skin disorder based on 
exposure to herbicides must be denied.  

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

While post-service VA and private treatment records contain 
diagnoses of allergic dermatitis in 1975 and two skin papules 
on his face in November 1999, neither was diagnosed or 
treated during military service.  Rather, he was shown to 
have ichthyosis at his separation examination in March 1971; 
however, recent private treatment records contain no 
complaints, findings, or diagnosis of any skin disorder since 
November 1999.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
To prevail on the issue of service connection there must be:  
medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  In the present 
case, neither a competent diagnosis of any current skin 
disorder nor medical evidence of a nexus between any claimed 
in-service skin complaints and any current complaints has 
been provided.  Therefore, the claim for service connection 
for a skin disorder, claimed as skin cancer, must be denied.

Hypertension

Service connection for hypertension is not warranted based on 
exposure to herbicides because hypertension is not included 
in the list of diseases associated with herbicide exposure.  
See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009).

Moreover, service connection for hypertension is not 
warranted on either a direct or presumptive basis.  In 
addition to the fact that the service treatment records do 
not show a diagnosis of hypertension, the record is devoid of 
contemporaneously recorded medical evidence of any complaints 
or clinical findings of a chronic hypertension disability 
until 2004, more than 32 years after separation from service.  
The gap of time of between separation from service and the 
first medical evidence of a diagnosis of hypertension is, in 
itself, significant, and it weighs against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  While the Veteran is 
competent to describe his symptoms, he is not a physician and 
is not competent to make a determination that his currently 
diagnosed hypertension is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The only medical 
evidence addressing the potential relationship between 
hypertension and service is the Veteran's own statements.  
Accordingly, the preponderance of the medical evidence of 
record does not show that the Veteran's hypertension is 
related to active military service.  As such, service 
connection for hypertension is not warranted, and the claim 
must be denied.

Both Claims

For all the foregoing reasons, the claims for service 
connection for a skin disorder, claimed as skin cancer, and 
hypertension must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a skin disorder, 
claimed as skin cancer, to include as due to exposure to 
herbicides, is denied.

Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


